—Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered February 8, 1999, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in sentencing defendant to the promised term upon her failure to complete her drug treatment program. Defendant had been sufficiently *271aware of the consequences of her failure to complete her program and, despite the opportunity which the court provided her at sentencing, offered no explanation as to why she did not bring her problems to the attention of either her program or the court. Defendant never sought anyone’s permission to leave the program, and had to be returned to court on a bench warrant. Concur — Rosenberger, J. P., Ellerin, Lerner and Friedman, JJ.